DETAILED ACTION
Claim Status
	Applicant’s amendment filed December 22, 2021 has been entered. Claims 14-15, 17-18, 21-22, 25-39 and 41 have been cancelled. Claims 42-46 have been newly added. Claims 1-13, 16, 19-20, 23-24, 40 and 42-46 are pending. Claims 1-13, 16, 19-20, 23-24, 40 and 42-46 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Antonio Galisteo Gonzalez is now the examiner of record.

Response to Restriction Requirement
	The election without traverse of Group I (claims 1-13, 16, 19, 20, 23, 24, and 40; drawn to a method for producing a ribonucleic acid (RNA) molecule composition) along with mixture generation using bacterial amplification (claim 2 c1) for ‘Species Election I – Mixture Generation or Single Combination Thereof’ and growth of single DNA plasmid species (claim 4 d1) for ‘Species Election II – Single DNA Plasmid Species or Mixture of Different DNA Plasmid Species’ in the ‘Response to Restriction Requirement’, filed on 12 March 2021, is acknowledged.
Accordingly, the requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112 – new rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16, 19-20, 23-24, 40 and 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (claims 2-13, 16, 19-20, 23-24, 40 and 42-46 dependent therefrom) is directed to a method for producing an RNA molecule composition and recites in step b), “obtaining the RNA molecule composition”. However, claim 1 recites steps c) and d). It is unclear how these steps relate to producing an RNA molecule composition if the composition is already obtained in step b). Additionally, step c) recites purifying the RNA from the RNA molecule composition, which would result in a composition without RNA.
	Accordingly, the claims are indefinite.

Claim 2, which depends from claim 1, recites steps c1), c2), and c3). However, claim 1 already has a step c), therefore, it is unclear if steps c1), c2), and c3) are related to step c) of claim 1, or if they are a different step. Additionally, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Accordingly, claim 2 is indefinite.  

Claim 3, which ultimately depends from claim 1, recites step d). However, claim 1 already has a step d), therefore, it is unclear if step d) is related to step d) of claim 1, or if it is a different step.
Accordingly, claim 3 is indefinite.  

Claim 4, which depends from claim 3 and ultimately depends from claim 1, recites step d1). However, claims 1 and 3 already have a step d), therefore, it is unclear if step d1) is related to step d) of claim 1 or claim 3, or if it is a different step.
Accordingly, claim 4 is indefinite.  

Claim 9, which depends from claim 8, recites steps i1) and i2). However, claim 8 already has a step i), therefore, it is unclear if steps i1) and i2) are related to step i) of claim 8, or if it is a different step.
Accordingly, claim 9 is indefinite.  

	Claim 11, which depends from claim 2, recites the limitation “the m different DNA plasmid species in step j)” in lines 4-5 and 7-8. There is insufficient antecedent basis for this limitation in the claim.

The term “similar” in claim 40 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “similar” the amounts have to be to be considered “similar”.

Claim 42, which depends from claim 3 and ultimately depends from claim 1, recites step d2). However, claims 1 and 3 already have a step d), therefore, it is unclear if step d2) is related to step d) of claim 1 or claim 3, or if it is a different step.
Accordingly, claim 42 is indefinite.  

Claim Rejections - 35 USC § 102 - withdrawn
Rejection of claims 1, 2, 16, 19, 23, and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (Rapid Simultaneous Detection of Enterovirus and Parechovirus RNAs in Clinical Samples by One-Step Real-Time Reverse Transcription-PCR Assay. Journal of Clinical Microbiology. 01 July 2011. Vol. 49, No. 7, pages 2620-2624; see ‘Information Disclosure Statement’, filed on 24 October 2018; herein “BENNETT 2011”).  Also see PCT/EP2016/082487 International Search and Written Opinion, mailed on 13 March 2017 (see ‘Information Disclosure Statement’, filed on 24 October 2018) is withdrawn in view of Applicant’s amendment to add the limitations of claim 20 into claim 1.

Rejection of claims 1, 2, 16, 19, 23, and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (The development of a GeXP-based multiplex reverse transcription-PCR assay for simultaneous detection of sixteen human respiratory virus types/subtypes. 14 August 2012. BMC Infectious Diseases. Vol. 12, No. 1, pages 1-8; see ‘Information Disclosure Statement’, filed on 24 October 2018; herein “LI 2012”).  Also see PCT/EP2016/082487 International Search and Written Opinion, mailed on 13 March 2017 (see ‘Information Disclosure Statement’, filed on 24 October 2018) is withdrawn in view of Applicant’s amendment to add the limitations of claim 20 into claim 1.
	
	Rejection of claims 1 and 24 under 35 U.S.C. 102(a)(1) as being anticipated by EP 10832332 (see ‘Information Disclosure Statement’, filed on 29 October 2019; here in “JUNG ’232”) is withdrawn in view of Applicant’s amendment to add the limitations of claim 20 into claim 1.

Claim Rejections - 35 USC § 103 - withdrawn
Rejection of claims 1-13, 16, 19, and 24 under 35 U.S.C. 103 as being unpatentable over EP 10832332 (see ‘Information Disclosure Statement’, filed on 29 October 2019; here in “JUNG ’232”) as applied claims 1 and 24 above.
JUNG ‘232 is herein applied from the above ‘Claim Rejections - 35 U.S.C. § 102’.
Regarding claim 2-13, 16, and 19, JUNG ‘232 indicates the cDNA library can be amplified and stored (Paragraph [0031]) is withdrawn in view of Applicant’s amendment to add the limitations of claim 20 into claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636